Citation Nr: 9921310	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to an effective date earlier than November 20, 1996 
for the award of total rating based on individual unemployability 
due to service connected disabilities.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1941 to August 1942 
and from September 1945 to February 1946.  He was a prisoner of 
war of the Japanese government from April to August 1942.  

The veteran is service-connected for residuals of gun shot wound 
of the right arm, evaluated as noncompensable since 1953; 
intestinal ascariasis, evaluated as 10 percent disabling since 
August 1989; and malaria, evaluated as noncompensable since 
August 1989.  Effective November 20, 1996, the veteran was 
granted service- connection for ischemic heart disease with a 60 
percent rating assigned and a total rating from that same date 
based on individual unemployability.  Initially, the veteran 
sought an effective date for his total rating from August 24, 
1993 (the date of the liberalizing law authorizing the 
presumptive grant of service connection for ischemic heart 
disease), but has since limited his claim to an effective date 
one year prior to the November 20, 1996 effective date assigned 
by the RO.  


FINDINGS OF FACT

1.  Ischemic heart disease was not present during service and was 
not shown on VA POW protocol examination in 1989.  

2.  Ischemic heart disease was first demonstrated on VA 
examination in January 1997 conducted in conjunction with the 
veteran's claim for service connection for heart disease received 
on November 20, 1996.  

3.  The RO awarded service connection for ischemic heart disease 
and assigned a 60 percent rating from November 20, 1996, the date 
of claim.  The veteran was also awarded a total rating for 
individual unemployability due to service connected disabilities 
from the same November 20, 1996 date.  

4.  The award of service connection for ischemic heart disease 
was a presumptive award under 38 C.F.R. § 3.309(c), which was 
first authorized by liberalizing legislation, effective as of 
August 24, 1993.  






CONCLUSION OF LAW

Entitlement to an effective date earlier than November 20, 1996 
for the award of a total rating based on individual 
unemployability due to service connected disabilities is not 
warranted.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.114, 3.309(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The essential facts in this case are set out as findings of fact 
above.  

Additionally, the record shows that the veteran filed claims for 
service connection for POW related conditions in August 1989.  A 
VA POW protocol examination was conducted in October 1989 and 
served as the basis for the award of service connection for 
intestinal ascariasis and malaria by rating action in April 1990.  
However, this same examination was negative for any residuals of 
beriberi to include ischemic heart disease.  

In August 1993, liberalizing legislation expanding the 
presumptive provisions of 38 C.F.R. 3.309(c) to include ischemic 
heart disease for former POWs under certain circumstances became 
effective.  

The veteran filed a claim for service connection for heart 
disease on November 20, 1996.  Thereafter, the veteran was first 
shown to meet the liberalized criteria for the award of service 
for ischemic heart disease under 38 C.F.R. § 3.309(c).  An 
effective date for the award of November 20, 1996 was assigned by 
the RO.  


Criteria.

Service connection may be granted for a disability resulting from 
disease or injury which was incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service incurrence will be presumed for certain diseases, 
including cardiovascular disease, when manifest to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In the case of a former POW, the law also provides, as of August 
24, 1993, that beriberi heart disease (including ischemic heart 
disease if there was localized edema during captivity), will be 
presumed to have been incurred in service if the disease is 
manifest to a compensable degree at any time after service.  38 
C.F.R. § 3.309(c).  

According to the applicable laws and regulations, a total rating 
for compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating 
based on individual unemployability may still be assigned to a 
veteran who fails to meet these percentage standards if he or she 
is unemployable by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  

Effective date of award.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the effective date of the act or administrative issue.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a liberalizing 
law or VA issue which became effective on or after the date of 
its enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions of 
this paragraph are applicable to original and reopened claims as 
well as claims for increase.  

(1)	If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law or 
VA issue.

(2)	If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, benefits 
may be authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.

(3)	If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a).  

Analysis.

The Board finds initially that the veteran's claim is well 
grounded; that is, it is not inherently implausible.  The Board 
also finds that the facts relevant to the issue on appeal have 
been properly developed and the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

The Board would note that it is neither contended nor shown that 
ischemic heart disease was present in service or manifested to a 
compensable degree during the first post service year, rather it 
is acknowledged that the grant of service connection for ischemic 
heart disease is based on the liberalized provisions of 38 C.F.R. 
§ 3.309(c).  

While the veteran complains of many disabilities, in a claim for 
a total rating based on individual unemployability, only the 
veteran's service-connected disabilities may be considered.  In 
other words, for a total rating to be granted, as in this case, 
the record must show that employment is precluded solely by 
service-connected disabilities.  

The Board has considered the veteran's contention that he should 
be entitled to a total rating dating back one year prior to his 
claim, but the record in this case does not show that the veteran 
was entitled to more than a 10 percent rating for his service-
connected disabilities from 1989 to November 1996 at which time 
service connection was first awarded for ischemic heart disease 
and the veteran was first shown to meet the criteria for the 
award of a total rating.  Prior to November 20, 1996, the veteran 
was only in receipt of a 10 percent rating for his service 
connected disabilities and the evidence clearly does not show 
that they were of such severity as to preclude employment during 
that same period.  

It was only with the award of service connection for ischemic 
heart disease that the veteran first met the criteria for a total 
rating.  Thus, the question becomes whether an earlier effective 
date may be granted for the award of service connection for 
ischemic heart disease, which in turn would allow for a grant of 
a like earlier effective date for the award of the veteran's 
total rating.  

Here, the veteran seeks an effective date one year earlier than 
that awarded by the RO.  As noted above, the provisions of 38 
C.F.R. § 3.114 do allow for the award of benefits under a 
liberalizing law for one year prior to the date of receipt of 
claim, but only if the veteran is shown to have met the new 
criteria at the time they became effective.  

In the present case, the veteran is not shown to have met the new 
criteria at the time they became effective in August 1993 as 
ischemic heart disease was not shown present at that time.  In 
fact, ischemic heart disease was first identified in association 
with the veteran's claim in November 1996, more than three years 
after the effective date of the liberalization of 38 C.F.R. 
§ 3.309(c).  Thus, the proper effective date for the award of 
service connection for ischemic heart disease, as well as the 
effective date for the award of a total rating based on 
individual unemployability due to service connected disabilities 
in this case, is November 20, 1996, the date of claim.  See 38 
C.F.R. § 3.114.  Accordingly, the claim for an earlier effective 
date must be denied.  


ORDER

Entitlement to an effective date earlier than November 20, 1996 
for the award of total rating based on individual unemployability 
due to service connected disabilities is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

